Case: 4:21-cr-00213-SRC-DDN Doc. #: 26 Filed: 04/13/21 Page: 1 of 2 PageID #: 76




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
          Plaintiff,                           )
                                               )
 v.                                            ) No. 4:21-CR-213 SRC/DDN
                                               )
 ARCHIE RICHARDSON                             )
                                               )
          Defendant.                           )




                              MOTION TO FILE UNDER SEAL

      Archie Richardson, through undersigned counsel, respectfully moves for leave to

file Defendant’s Motion to Reopen Detention Hearing & for Pretrial Release [Doc.#25]

under seal. In support, Mr. Richardson states that the motion and attached exhibits

contain personal identifying information, mental health information, and details

about the law enforcement’s investigation that are not appropriate for public

dissemination. To protect public access, the defense will file a redacted version of the

motion and its exhibits.

      WHEREFORE Mr. Richardson respectfully moves for leave to file Document #25

under seal.




                                           1
Case: 4:21-cr-00213-SRC-DDN Doc. #: 26 Filed: 04/13/21 Page: 2 of 2 PageID #: 77




                                        Respectfully submitted,

                                        /s/Charles J. Banks
                                        CHARLES J. BANKS, #60027MO
                                        Assistant Federal Public Defender
                                        1010 Market Street, Suite 200
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 241-1255
                                        Fax: (314) 421-3177
                                        E-mail: Charles_Banks@fd.org

                                        ATTORNEY FOR DEFENDANT




                            CERTIFICATE OF SERVICE


I hereby certify that on April 13, 2021, the foregoing was filed electronically with the
Clerk of the Court and served by e-mail upon Lisa Yemm, Assistant United States
Attorney.


                                        /s/Charles J. Banks
                                        CHARLES J. BANKS, #60027MO
                                        Assistant Federal Public Defender




                                           2
